721 N.W.2d 176 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sandy Sean HOLT, Jr., Defendant-Appellant.
Docket No. 128034. COA No. 250580.
Supreme Court of Michigan.
September 22, 2006.
On order of the Court, the application for leave to appeal the December 21, 2004 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCL 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether there was a violation of the 180-day rule, MCL 780.131, in this case in light of People v. Williams, 475 Mich. 245, 716 N.W.2d 208 (2006), and whether the time limitation set forth in MCL 780.131 is subject to waiver or extension for any reason, such as prosecutor good faith, mutual agreement of the parties, or time attributable to the defendant, including requests for adjournment.
The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.